IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA
ERIE DIVISION

 

JONATHAN ALTADONNA,
Plaintiff,

vv.

‘ CIVIL ACTION NO. 19-cv-00078_

Wee SMOKELESS TOBACCO COMPANY,
LLC,

Defendant.

 

STIPULATION OF DISMISSAL
AND NOW, come all parties, on their own behalf. or by and through their undersigned
counsel, and enter into this Stipulation of Dismissal of all claims by Plaintiff Johnathan Altadonna,
against Defendant U.S. Smokeless Tobacco Company, LLC, in the above-captioned matter, with
prejudice.
Respectfully submitted,

KNOX MCLAUGHLIN GORNALL &
SENNETT, P.C.

  

 

Byy nwa BYLY Neal R. Devlin
4 Jonathan Altadonna Neal R, Devlin
” 3384 Covington Valley Drive 120 West Tenth Street
Erie, PA 16504 Erie, PA 16501-1461
Telephone: (814) 923-4841
Pro Se Plaintiff Fax: (814) 453-4530

Email: ndevlin@kmgslaw.com

Attorneys for Defendant U.S. Smokeless Tobacco
Campany, LLC

It is so ordered.

. re . 4 . 8 %. “e a
Not het ttn FAA fhe Pot Str,
United Stated District Judge

 

Phe MEP AREA] 3Q4 935 wT AB TET TSO 35 v1
